Citation Nr: 1760485	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 22, 2017, and in excess of 70 percent, thereafter.  

2.  Entitlement to an evaluation in excess of 60 percent for service-connected residuals of prostate cancer status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran expressed timely disagreement with this determination, and the present appeal ensued.

In July 2016, the Board, among other actions, remanded the issues on appeal for further evidentiary and procedural development.  The consequent actions of the Veterans Benefits Administration (VBA) will be further discussed below.  

In a September 2016 rating decision, VBA's former Appeals Management Center (AMC), currently, the VBA Appeals Management Office (AMO), implemented the Board's allowance of service connection for ischemic heart disease and left ventricular diastolic dysfunction, assigning a staged evaluation, and granted a downstream issue, Special Monthly Compensation (SMC), based on housebound criteria being met.  The Veteran has not expressed disagreement with the assigned staged evaluation or effective dates for these awards, and thus, these issues are not in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In an April 2017 rating decision, the AMC partially granted the Veteran's appeal for an increased evaluation for service-connected PTSD; the 30 percent evaluation was increased to 70 percent, effective from February 22, 2017 - the date of the Board-directed PTSD examination.  As such, "staged" ratings have been created, and the issue has been recharacterized as reflected on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In passing, the Board notes that the Veteran has not expressed disagreement with the effective date of this partial allowance.  As the increase did not constitute a full grant of the benefits sought, the issue remains in appellate status for the entirety of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of entitlement to an evaluation in excess of 60 percent for service-connected residuals of prostate cancer status post radical prostatectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 23, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From October 23, 2012, to the present, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as social relations, work, and mood, without total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2012, the criteria for an evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From October 23, 2012, to February 21, 2017, the criteria for a 70 percent evaluation, but no higher, for PTSD are met; from February 22, 2017, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (the Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran October 2011 add satisfied the VCAA notice requirement for the Veteran's appeal regarding and increased evaluation because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  This letter, among others, informed the Veteran how VA determine disability ratings and effective dates, and also outlined that, for his initial claim to prevail, the evidence needed to show that his service-connected disability had worsened since last rated.  

VA also has a duty to assist the Veteran in the development of his appeal.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the file.  To the extent that one of the Board's July 2016 remand directives was to obtain updated VA treatment records and associate them with the file, this was substantially completed by the AOJ in March 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There is no indication, to include from the Veteran, that there are outstanding private treatment records related to his PTSD.  

While the Board is cognizant that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) due to "affective disorders" since October 2004, the records on which the SSA decision were based have been found to be unavailable for review, as that Administration reported on April 2013 that the records had been destroyed.  In May 2013, the AOJ provided the Veteran with a formal finding of the unavailability of these records, requested that he provide them if in his possession, and received a negative reply from the Veteran.  While the above actions satisfy the controlling procedural laws concerning obtaining such records, see 38 C.F.R. § 3.159 (c) (2) and Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010), the Board notes that the Veteran is not prejudiced by the adjudication of this issue without review of his SSA treatment records, as such would pre-date the appellate period for consideration by more than 6 years.  

Concerning VA's duty to provide the Veteran with adequate VA examinations in connection with his appeal, the record reflects that the Veteran underwent VA examination to determine the frequency and severity of his PTSD symptoms in November 2011, March 2012, December 2013, and February 2017.  As noted by the Board in the July 2016 remand, the Veteran's representative asserted, and the Board agreed, that the December 2013 VA examination, which reflects the examiner's concerns about the Veteran feigning exaggerated PTSD symptoms, was found to be inadequate for the purpose of adjudicating the appeal.  However, as will be explained below, after reviewing the complete record, to include the February 2017 VA examination report and updated VA treatment records, the Veteran's PTSD symptoms appear to have increased sharply after the March 2012 VA examination, and the VA examinations of record are indicative of this fact.  As such, notwithstanding the VA examiner's statements concerning malingering, the VA examinations of record, when read as a whole, are found to be adequate and indicative of the Veteran's symptomatology.  As such, the Board concludes that the prior remand directive has been substantially completed, and thus, VA's duty to assist the Veteran has been fulfilled.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, D'Aries, and Dyment, all supra.  

As the Veteran has not identified any additional evidence pertinent to his appeal, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his appeal.

Increased Evaluations 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart, supra.  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that his PTSD warrants an increased rating, which is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; the Veteran's difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the Veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM 55, and examinations conducted pursuant to the DSM 5 do not include GAF scores.  As the Veteran's appeal for an increased evaluation was in the process of adjudication prior to and during the adoption of the DSM Veteran and certified to the Board after August 2014, both the DMS IV and DSM V criteria will be utilized in the analysis set forth below.

Analysis

The Board has reviewed all of the evidence in the Veteran's electronic file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (the Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, in addition to PTSD, the medical evidence during the appeal period includes diagnoses of Major Depressive Disorder and alcohol abuse/dependence, in various stages of remission.  However, the VA examiners have consistently indicated that the symptoms attributed to these disorders cannot be distinguished from those attributable to the Veteran's service-connected PTSD.  Consequently, the Board will consider all the Veteran's psychiatric symptoms to be attributable to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

With the above criteria in mind and for the reasons stated below, the Board concludes that the Veteran's symptoms of PTSD most closely approximate the criteria for a 30 percent evaluation until October 23, 2012, and a 70 percent evaluation, but no higher, thereafter.  As such, the appeal is partially allowed for the first "stage," and denied for the second "stage."

The Veteran's VA treatment records for the entire appeal period reflect symptoms consistent with the VA examinations conducted in November 2011, March 2012, December 2013, and February 2017, to include a sharp decompensation shortly after the March 2012 VA examination, as noted by the Board in the July 2016 remand.  The Board makes particular notation of the fact that the November 2011 and March 2012 VA examination reports reflect largely the same information, to include many of the same narrative statement from the VA examiners.  Indeed, the March 2012 VA examiner specifically stated that the examination report was based heavily on the results from the November 2011 VA examination report, but small changes and additions were made as noted by the VA psychologist.  These examination reports, and the Veteran's VA treatment records, reflect symptomatology resulting in the assignment of GAF scores of 60 and occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

While the Board notes that this evidence is within the criteria for a 10 percent evaluation, the frequency and severity of the reported symptoms is found to more closely approximate the criteria for a 30 percent evaluation, to include anxiety, depressed mood, nightmares, intrusive thoughts, hypervigilance, numbing, and avoidance - all noted to be mild or moderate.  While the Board notes that there were some reported symptoms which are included in the criteria for higher evaluations, as provided in Mauerhan, the Board is looking at the Veteran's disability picture, in totality, rather than as a checklist based on specific criteria.  

The frequency and severity of the Veteran's PSTD symptoms remained at a consistent level until after the March 2012 VA examination, and while no specific reason has been provided, it appears that the Veteran's symptoms increased in severity around this time.  As noted in the July 2016 Board remand, the Veteran's VA treatment records dated after the March 2012 VA examination report show that the his PTSD symptoms began to increase in manifestation, frequency, and severity, and the lower GAF scores were assigned.  Of particular note is an October 23, 2012, statement from the Veteran's treating VA psychiatrist, who noted that the Veteran had been experiencing nightmares, intrusive thoughts, numbing, detachment, avoidance, sleep difficulty, recurrent suicidal ideations, amotivation, anhedonia, and anergia, due to his service-connected PTSD, and these symptoms, along with several other serious health issues, made him unemployable.  See an October 23, 2012, statement from the Veteran's VA psychiatrist.  

While the Veteran's decompensation was reflected in his VA treatment records, the Board concludes that the date of this statement is the first instance of medical evidence which reflects an overall disability picture which most closely approximates an evaluation in excess of 30 percent for service-connected PTSD.  To that extent, and resolving all doubt in the Veteran's favor, the Board concludes that this evidence is indicative of symptoms most closely approximating the criteria of a 70 percent evaluation, but no more, from the date of this statement.  

Remaining cognizant of the Veteran's decompensation, the above determination that the Veteran met the criteria for a 70 percent evaluation from October 23, 2012, and the February 2017 VA examination results showing PTSD symptoms approximating the criteria of a 70 percent evaluation, the Board concludes that, while the December 2013 VA examiner's concerns about the Veteran's alleged malingering are noted, these examination results are in line with the Veteran's sharp and rapid increase in symptoms and are, indeed, adequate for evaluating his service-connected PTSD.  As such, the remaining question before the Board is whether the Veteran meets the criteria for a 100 percent evaluation at any time from October 23, 2012, to the present.  

The Veteran's VA treatment records and the December 2013 and February 2017 VA PTSD examination reports congruently show psychiatric symptoms of moderate-to-severe frequency and severity, causing significant deficits in the Veteran's social and occupational functioning, which most closely approximates the criteria of a 70 percent evaluation for this disability.  While there is no question that the Veteran's PTSD symptoms severely impact his daily living, there is no evidence, to include assertions from the Veteran and his representative, that these symptoms meet, or even closely approximate, the criteria for a 100 percent evaluation for PTSD.  Specifically, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting others, intermittent inability of the Veteran to perform activities of daily living, disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  While the Board notes that the Veteran endorsed suicidal ideation to his VA psychiatrist, as reflected in the October 2012 statement, there is no indication that this symptom is persistent; rather, the Veteran denied suicidal ideation at the time of the December 2013 and February 2017 VA examinations.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's PTSD symptomatology most nearly approximates the criteria for a 70 percent evaluation, but no higher, for the period of October 23, 2012, to February 21, 2017, and that a rating in excess of 70 percent is not warranted from February 22, 2017.  38 U.S.C.A. § 5107 (West 2014).

With respect to an extraschedular evaluation under 38 C.F.R. § 3.321 (2017), the Board finds that the applicable rating criterial contemplate all impairment resulting from the Veteran's PTSD and further notes that, unlike with the Veteran's prostate residuals appeal, neither the Veteran nor his representative has not indicated that his PTSD symptoms fall outside of the schedular rating criteria. The assigned schedular ratings are adequate and therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.21 (b)(1).  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Finally, the Board is cognizant of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) that a claim for a total evaluation based on individual unavailability due to service-connected disabilities (TDIU) is part of an increased rating appeal, when the appellant asserts that he is unable to work due to his service-connected disabilities.  Indeed, the Veteran filed a formal claim for TDIU during the pendency of his appeal for PTSD, and in a January 2014 Decision Review Officer (DRO) decision, the RO established TDIU from December 8, 2011 - the date his filed his TDIU claim.  Under the holding in Rice, the Veteran may establish TDIU from the date that he filed his initial claim for an increased evaluation for PTSD - October 6, 2011; however, there is no evidence or assertion that the Veteran's PTSD, solely, rendered him unemployable at any time between October 6, 2011, and December 8, 2011.  As such, no further discussion is necessary.  


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected PTSD prior to October 23, 2012, is denied.  

Entitlement to a 70 percent evaluation, but not higher, for service-connected PTSD from October 23, 2012, to February 21, 2017, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an evaluation excess of 70 percent for service-connected PTSD from February 22, 2017, to the present is denied.


REMAND

While further delay is regrettable, the Board concludes that the remaining issue on appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating his appeal and maximizing the benefits to which he may be entitled.

The controlling laws provide that the Veteran's service-connected residuals of prostate cancer status post radical prostatectomy must be evaluated under the criteria for renal dysfunction or voiding dysfunction, dependent on whichever is predominant.  During the entire pendency of the appeal, the Veteran has been in receipt of the maximum scheduler evaluation available under the criteria pertaining to voiding dysfunction.  While the Board is aware that there are increased evaluations available under the criteria pertaining to renal dysfunction, all available medical evidence reflects that the Veteran's prostate residuals do not manifest in renal dysfunction, and thus, those criteria are inapplicable to the Veteran's appeal.  

It is noted that, in the Veteran's June 2013 Notice of Disagreement, he stated that he was seeking a 100 percent evaluation for this disability.  As the schedular rating criteria available to the Veteran do not reach the 100 percent level, the Board interprets this statement as a request for an extraschedular evaluation for this disability.  Indeed, the VA examination reports during the appeal period reflect that the Veteran's symptoms exceed the criteria for his current 60 percent evaluation.  Pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2017).

The Veteran's schedular rating arguably does not adequately contemplate his disability picture, and a 60 percent evaluation for his service-connected residuals of prostate cancer status post radical prostatectomy has been argued as inadequate.  While the Board has the authority to gauge whether referral to the appropriate VBA offices for extraschedular consideration is appropriate, such an analysis for rating purposes must, first, be undertaken by the VBA.  Hence, the issue is remanded so that the RO may forward the case to the Under Secretary for Benefits or the Director of the Compensation Service to address whether justice requires assignment of an extraschedular rating for this disability.  

Rather than bifurcating this issue, adjudicating on a scheduler basis, and remanding for extraschedular rating considerations, the Board is handling the matter in this fashion in an effort to avoid piecemeal litigation, which has been long-advised by the Court and the Federal Circuit.  See Fugere v. Derwinski, 1 Vet. App. 103 (1990); 972 F.2d 331 (Fed. Cir. 1992); Harris v. Derwinski, 1 Vet. App. 180 (1993).

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (d) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  VBA must obtain and associate with the file all of the Veteran's contemporaneous records of VA treatment dated after February 27, 2017.  

2.  VBA must refer the issue of entitlement to an extraschedular evaluation for residuals of prostate cancer status post radical prostatectomy to the Director of Compensation Service for a determination as to whether the Veteran is entitled to such a rating under 38 C.F.R. § 3.321.  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected residuals of prostate cancer status post radical prostatectomy.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide adequate reasons and basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.  

3.  If it is felt that a contemporaneous VA examination is necessary in order to undertake the above directive, VBA must request that such be scheduled and inform the Veteran of the time and place to report.  

*If such an examination is undertaken, VBA is reminded that the traditional Disability Benefits Questionnaire (DBQ) related to this service-connected disability may be inadequate to fully describe the Veteran's disability picture, as the basis for this referral is that the schedular criteria (around which the DBQs are designed) have been deemed inadequate to sufficiently describe the symptoms related to the Veteran's service-connected disability.  

4.  Thereafter, VBA must readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case (SSOC) should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


